Order entered October 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00755-CV

                  IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-18-03717-1

                                            ORDER
       This appeal was filed June 20, 2019, after the trial court pronounced its ruling but three

months before the court signed the complained-of order determining appellant lacks standing to

challenge the underlying heirship proceeding and determining the heirs of the Estate. Before the

Court are the court reporter’s September 19, 2019 request for an extension of time to file the

reporter’s record, appellee’s July 9, 2019 motion to dismiss the appeal as untimely, and

appellee’s October 11, 2019 motion to consolidate appellate cause numbers 05-19-01050-CV,

05-19-01181-CV, and 05-19-01182-CV, all of which stem from the same underlying heirship

proceeding, with this appeal. We rule as follows.

       We DENY appellee’s motion to dismiss. See TEX. R. APP. P.27.1(a). We also DENY

the reporter’s extension request as moot as the reporter’s record has been received. We ORDER

the reporter’s record received September 24, 2019 filed as of the date of this order.
           We GRANT the motion to consolidate and CONSOLIDATE appellate cause numbers

05-19-01050-CV, 05-19-01181-CV, and 05-19-01182-CV into this appeal. We DIRECT the

Clerk of the Court to transfer all documents from appellate cause numbers 05-19-01050-CV, 05-

19-01181-CV, and 05-19-01182-CV into this appeal. For administrative purposes, appellate

cause numbers 05-19-01050-CV, 05-19-01181-CV, and 05-19-01182-CV are treated as closed.

The parties shall now use only cause number 05-19-00755-CV when referencing the appeal.

           As it appears the appellate record is complete, we ORDER appellant to file her opening

brief no later than November 14, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Dallas County Clerk

John F. Warren; Jackie Galindo, Official Court Reporter for Probate Court No. 1; and, the

parties.

                                                      /s/    ERIN A. NOWELL
                                                             JUSTICE